DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16685120 filed on 12/28/2021. Claims 1-4, 6, 8-10 and 12-20 are presented for examination of which claims 12-14 are non-elected and withdrawn from consideration.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US Patent Pub. No. 2010/0007615 A1)
claim 1, Wu teaches a touch panel (Wu, Figs. 3-5, repairable touch control display panel 30), comprising: 
a substrate (Wu, Figs. 3-7, substrate 44); and 
a touch electrode layer (Wu, Figs. 3-7, sensor wiring 60), repair lines (Wu, Figs. 3-7, repair wiring 54), and repair conductive portions (Wu, Figs. 6-7, conductive material 70), on the substrate, wherein: 
the touch electrode layer comprises a touch electrode array, and the repair lines are outside the touch electrode array (Wu, Figs. 3-7, sensor wiring 60 includes an array of vertical sensor pad 60V and horizontal sensor pads 62H, and repair wiring 54 are outside of the area occupied by the sensor wiring 60); 
in a direction perpendicular to the touch panel, at least part of touch electrodes at edges of the touch electrode array overlaps the repair conductive portions (Wu, Figs. 6-7, a part of conductive material 70, i.e. repair conductive portions, covers, i.e. overlaps, the sensor wiring 60, i.e. touch electrode at the edge); 
an orthogonal projection of the touch electrode array on the substrate overlaps with an orthogonal projection of the repair conductive portions on the substrate (Wu, Figs. 6-7, sensor wiring 60, i.e. touch electrode array, overlaps with conductive material 70, i.e. repair conductive portions) and has no overlap with an orthogonal projection of the repair lines on the substrate (Figs. 6-7, sensor wiring 60, i.e. touch electrode array, does not overlap with repair wiring 54, i.e. repair lines); and 
an edge of a repair conductive portion of the repair conductive portions is in contact with an edge of a repair line of the repair lines, on a same layer (Wu, Figs. 6-7, 
Regarding claim 15, Wu teaches a repair method of a touch panel (Wu, Figs. 3-5, repairable touch control display panel 30), comprising: 
providing a touch panel (Wu, Figs. 3-5, repairable touch control display panel 30) including: 
a substrate (Wu, Figs. 3-7, substrate 44); and a touch electrode layer (Wu, Figs. 3-7, sensor wiring 60), repair lines (Wu, Figs. 3-7, repair wiring 54), and repair conductive portions (Wu, Figs. 6-7, conductive material 70), on the substrate, wherein the touch electrode layer comprises a touch electrode array, and the repair lines are outside the touch electrode array (Wu, Figs. 3-7, sensor wiring 60 includes an array of vertical sensor pad 60V and horizontal sensor pads 62H, and repair wiring 54 are outside of the area occupied by the sensor wiring 60); in a direction perpendicular to the touch panel, at least part of touch electrodes at edges of the touch electrode array overlaps the repair conductive portions (Wu, Figs. 6-7, a part of conductive material 70, i.e. repair conductive portions, covers, i.e. overlaps, the sensor wiring 60, i.e. touch electrode at the edge); an orthogonal projection of the touch electrode array on the substrate overlaps with an orthogonal projection of the repair conductive portions on the substrate (Wu, Figs. 6-7, sensor wiring 60, i.e. touch electrode array, overlaps with conductive material 70, i.e. repair conductive portions) and has no overlap with an orthogonal projection of the repair lines on the substrate (Figs. 6-7, sensor wiring 60, i.e. touch electrode array, does not overlap with repair wiring 54, i.e. repair lines); and an edge of a repair conductive portion of the repair conductive portions is in contact with an 
when a portion of the touch panel is detected to be repaired, electrically connecting the repair conductive portions with an overlapped portion between the repair conductive portions and the at least part of repair lines (Wu, [0025]-[0027], when broken circuit 64B is detected connection is needed to be made to the repairing wiring 54, and conductive material 70 is used to make the electrical connection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Pub. No. 2010/0007615 A1) in view of Shin (US Patent Pub. No. 2012/0229395 A1).
Regarding claim 2, Wu teaches the limitations of the parent claim 1 and further teaches the touch electrode array comprises a plurality of first touch units extending in a first direction and a plurality of second touch units extending in a second direction, the plurality of first touch units are disposed in sequence in the second direction, the plurality of second touch units are disposed in sequence in the first direction (Wu, Figs. 
the first touch unit comprises a plurality of first touch electrodes and a plurality of first bridging lines, the first bridging line is electrically connected to two adjacent first touch electrodes, the second touch unit comprises a plurality of second touch electrodes and a plurality of second bridging lines, the second bridging line is electrically connected to two adjacent second touch electrodes (Wu, Figs. 3-7, thin lines connected the adjacent diamond shaped vertical sensor pad 60V and horizontal sensor pads 62H); and 
the repair lines comprise the first repair lines, the repair conductive portions comprise first repair conductive portions, in a direction perpendicular to the touch panel, the first touch electrode in the first and/or last one of the first touch units along the second direction overlaps the first repair conductive portions, and/or the first repair conductive portions partially overlap the first repair lines (Wu, Figs. 3-7, conductive material 70 overlaps sensor wiring 60 to make contact with the repairing wiring 54, and contact is made at the first or last one of the sensor pad in the column or row). 
Wu does not seem to explicitly teach the plurality of first bridging lines are insulated from and cross the plurality of second bridging lines. 
However, in a related art of capacitive touch sensor, Shin teaches that for capacitive touch sensor to work properly, the vertical and horizontal sensor pads and their bridging lines need to be insulated from each other (Shin, Figs. 3, 4 and 9-11, first coupling pattern 22, i.e. first bridging lines, and second coupling pattern 32, i.e. second bridging lines, are insulated from each other by an insulating layer 80).

Regarding claim 3, Wu in view of Shin teaches the limitations of the parent claim 2 and further teaches the plurality of first touch electrodes and the plurality of second touch electrodes are on a same film layer (Shin, [0058], sensing cells 31 and coupling pattern 32 are positioned at the same layer; Shin, Figs. 3, 4, 6 and 9-11, sensing cells 21 are positioned at the same layer as coupling pattern 32).
Regarding claim 6, Wu in view of Shin teaches the limitations of the parent claim 2 and further teaches the repair lines further comprise the second repair lines, the repair conductive portions further comprise second repair conductive portions, in a direction perpendicular to the touch panel, along the first direction, the first touch electrode in the first and/or last one of the second touch units overlaps the second repair conductive portion, and/or the second repair conductive portions partially overlap the second repair lines (Wu, [0036], similar repair can be done to the horizontal sensor wiring).
Regarding claim 9, Wu in view of Shin teaches the limitations of the parent claim 6 and further teaches the repair lines are disposed around the touch electrode array to form a non-closed pattern (Wu, Figs. 3-5, repairing wiring 54).
Regarding claim 16, Wu teaches the limitations of the parent claim 15 and further teaches the touch electrode array comprises a plurality of first touch units extending in a first direction and a plurality of second touch units extending in a second direction, the plurality of first touch units are disposed in sequence in the second 
the first touch unit comprises a plurality of first touch electrodes and a plurality of first bridging lines, the first bridging line is electrically connected to two adjacent first touch electrodes, the second touch unit comprises a plurality of second touch electrodes and a plurality of second bridging lines, the second bridging line is electrically connected to two adjacent second touch electrodes (Wu, Figs. 3-7, thin lines connected the adjacent diamond shaped vertical sensor pad 60V and horizontal sensor pads 62H); and 
the repair lines comprise the first repair lines, the repair conductive portions comprise first repair conductive portions, in a direction perpendicular to the touch panel, the first touch electrode in the first and/or last one of the first touch units along the second direction overlaps the first repair conductive portions, and/or the first repair conductive portions partially overlap the first repair lines (Wu, Figs. 3-7, conductive material 70 overlaps sensor wiring 60 to make contact with the repairing wiring 54, and contact is made at the first or last one of the sensor pad in the column or row). 
Wu does not seem to explicitly teach the plurality of first bridging lines are insulated from and cross the plurality of second bridging lines. 
However, in a related art of capacitive touch sensor, Shin teaches that for capacitive touch sensor to work properly, the vertical and horizontal sensor pads and their bridging lines need to be insulated from each other (Shin, Figs. 3, 4 and 9-11, first 
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to insulate the bridging lines, as suggested by Shin, in the capacitive touch sensor of Wu. The suggestion/motivation would have been in order to for the touch sensor to operate properly (Shin, [0051]).  
Regarding claim 17, Wu in view of Shin teaches the limitations of the parent claim 16 and further teaches along the second direction, when the first bridging line in the first and/or the last one of the first touch units breaks (Wu, Fig. 4, broken circuit 64B given as an example, but broken circuit can be anywhere in the column), 
electrically connecting two first touch electrodes, corresponding to a first bridging line that is broken, and that are electrically connected by the first bridging line before the first bridging line is broken, through a first repair line, wherein the electrically connecting of the two first touch electrodes at least includes electrically connecting the first repair conductive portions with an overlapped portion between the first repair conductive portions and at least part of the first repair lines (Wu, Fig. 4, connection is made to the repairing lines 54A and 54B and electrically connected via control circuit 66; Wu, Figs. 6-7, connection is made by a part of conductive material 70, i.e. repair conductive portions, covers, i.e. overlaps, the sensor wiring 60, i.e. touch electrode at the edge; Wu, [0036], similar repair can be done to the horizontal sensor wiring).
Regarding claim 18, Wu in view of Shin teaches the limitations of the parent claim 16 and further teaches along the first direction, when the second bridging line in 
electrically connecting two second touch electrodes, corresponding to a second bridging line that is broken, and that are electrically connected by the second bridging line before the second bridging line is broken, through a second repair line, wherein the electrically connecting of the two second touch electrodes at least includes electrically connecting the second repair conductive portions with an overlapped portion between the first repair conductive portions and at least part of the second repair lines (Wu, Fig. 4, connection is made to the repairing lines 54A and 54B and electrically connected via control circuit 66; Wu, Figs. 6-7, connection is made by a part of conductive material 70, i.e. repair conductive portions, covers, i.e. overlaps, the sensor wiring 60, i.e. touch electrode at the edge; Wu, [0036], similar repair can be done to the horizontal sensor wiring).

	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US Patent Pub. No. 2010/0007615 A1) in view of Kim et al. (US Patent Pub. No. 2016/0170524 A1)
Regarding claim 10, Wu teaches the limitations of the parent claim 1, and further teaches the device can be used for a touch screen/display (Wu, [0002], touch control display panel). Wu does not seem to explicitly teach the touch panel comprises:
a substrate layer;
a display layer above the substrate layer; and 

the encapsulation layer is the substrate, and the touch electrode layer is on the side of the encapsulation layer away from the display layer.
However, in a related art of providing a touch panel with a display, Kim teaches a touch panel comprises:
a substrate layer (Kim, Fig. 2, substrate 100); 
a display layer above the substrate layer (Kim, Fig. 2, display active layer 200); and 
an encapsulation layer on the side of the display layer away from the substrate layer (Kim, Fig. 2, encapsulation layer 300), wherein: 
the encapsulation layer is the substrate, and the touch electrode layer is on the side of the encapsulation layer away from the display layer (Kim, Fig. 2, touch active layer 400 provided on the encapsulation layer 300 on a different side from the display active layer).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to configure the touch panel of Wu to include an encapsulation layer and in the configuration as suggested by Kim. The suggestion/motivation would have been in order to protect moisture and/or oxygen from permeating to the components of the devices (Kim, [0073]) so as to enhance the performance of the device.

Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive. 
Applicant pointed to Figs. 8 and 9 of Wu and argued that sensor wiring 60, conductive material 70 and repair wiring 54 in Fig. 9 of Wu are above each other and hence overlapped with each other, and does not teach the amended portion in the claims (see pages 12-13 of remark submitted on 12/28/2021). However, it is noted that the previous rejection as well as the current rejection is made in view of Figs. 6-7 of Wu, which directed to a different embodiment and clearly shows that the sensor wiring 60 overlaps with the conductive material 70 but does not overlap with the repair wiring 54. See above rejections for full detail.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Although the above cited prior art references teaches similarly the use of repair lines and conductive portion to repair a touch panel, but the specifics of the arrangement of the first conductive portions and the first repair lines in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
claim 8, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Although the above cited prior art references teaches similarly the use of repair lines and conductive portion to repair a touch panel, but the specifics of the arrangement of the first conductive portions and the first repair lines in different layers separated by an insulation layer in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Claims 19 and 20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Although the above cited prior art references teaches similarly the use of repair lines and conductive portion to repair a touch panel, but the specifics of having a plurality of repair conductive portions, a plurality of repair lines alternately arranged in the manner claimed as a whole, is not sufficient taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DONG HUI LIANG/Primary Examiner, Art Unit 2693